Dismissed and Memorandum Opinion filed July 8, 2004








Dismissed and Memorandum Opinion filed July 8, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00355-CV
____________
 
JOSEPH
BURNETT, Appellant
 
V.
 
TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION, ET AL., Appellees
 

 
On Appeal from the
12th District Court
Walker County, Texas
Trial Court Cause
No. 22,368
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 4, 2004.  Appellant=s brief was due on June 1, 2004.  No brief or motion for extension of time was
filed.  On June 17, 2004, this court
ordered that unless appellant submitted his brief with a motion reasonably
explaining why the brief was late, to the clerk of this court on or before July
16, 2004, we would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
On June 28, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a).  The motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 8, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.